DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is in response to the Applicant’s communication dated 12/17/2020.
Claims 1-9 have been submitted for examination.

INFORMATION DISCLOSURE STATEMENT
No additional information disclosure statement (IDS) has been submitted with the instant application.

PRIORITY
The instant application, filed 10/10/2018, claims foreign priority to JP 2017-201956, filed 10/18/2017.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was communicated by the Applicant’s Representative, Brian L. Klock, on 2/24/2021.
The Examiner’s Amendment is as follows:

, implemented as software, after activation of a boot program by an embedded controller of the multi-function peripheral, each module comprising: 
at least one processor; and 
at least one memory coupled to the at least one processor and having stored thereon instructions which, when executed by the at least one processor, cause the at least one processor to function as 
a detection unit [[that]] to execute a verification process which uses verification information for verifying a signature of a module to be activated next to detect alteration of the module to be activated next, and 
an activation unit [[that]] to execute an activation process which activates the module to be activated next in a case where verification of the signature by the detection unit succeeds, 
wherein the plurality of modules include at least a Basic Input/Output System (BIOS), a loader, a first kernel, and a first program, and the plurality of modules are activated in [[order of]] the following order: the [[Basic Input/Output System]] BIOS, the loader, the first kernel, and the first program, 
wherein each module holds in advance the verification information and its own signature, and 
wherein the multi-function peripheral holds at least a second kernel in addition to the first kernel as a spare, and executes, in a case where the second kernel is activated as a boot target, [[a]] the verification process by the detection unit and [[an]] the activation process by the activation unit [[in the same way as for the first kernel]].

4. (Amended) The multi-function peripheral according to claim 1, wherein 
the plurality of modules further includes a second program, and 
the boot program and the [[Basic Input/Output System]] BIOS are stored in a Read-Only Memory (ROM), the loader, the first kernel, and the first program are stored in a flash memory, and the second program is stored in a Hard Disk Drive (HDD).

5. (Amended) The multi-function peripheral according to claim 4, wherein 
the flash memory also stores the second program, and 
HDD fails, the activation unit of a module that activates the second program redeploys the second program stored in the flash memory to the [[Hard Disk Drive]] HDD, and activates the second program.

8. (Amended) A method of controlling a multi-function peripheral that has a printing function and is operable to sequentially activate a plurality of modules, implemented as software, after activation of a boot program by an embedded controller of the multi-function peripheral, wherein 
each module of the plurality of modules can perform: 
a verification process using verification information for verifying a signature of a module to be activated next to detect alteration of the module to be activated next, and 
an activation process for activating the module to be activated next when verification of the signature succeeds, and 
wherein the plurality of modules includes at least a Basic Input/Output System (BIOS), a loader, a first kernel, and a first program, and the plurality of modules are activated in [[order of]] the following order: the [[Basic Input/Output System]] (BIOS), the loader, the first kernel, and the first program, 
wherein each module holds in advance the verification information and its own signature, and
wherein the multi-function peripheral holds at least a second kernel in addition to the first kernel as a spare, and executes, in a case where the second kernel is activated as a boot target, [[a]] the verification process for verifying and [[an]] the activation process for activating [[in the same way as for the first kernel]].

9. (Amended) A non-transitory computer-readable storage medium storing a computer program for causing a computer to execute each step of a method of controlling a multi-function peripheral that has a printing function and is operable to sequentially activate a plurality of modules, implemented as software, after activation of a boot program by an embedded controller of the multi-function peripheral, wherein 
each module of the plurality of modules can perform: 
a verification process using verification information for verifying a signature of a module to be activated next to detect alteration of the module to be activated next, and 
an activation process for activating the module to be activated next when verification of the signature succeeds, and 
wherein the plurality of modules includes at least a Basic Input/Output System (BIOS), a loader, a first kernel, and a first program, and the plurality of modules are activated in [[order of]] the following order: the [[Basic Input/Output System]] BIOS, the loader, the first kernel, and the first program, 
wherein each module holds in advance the verification information and its own signature, and 
wherein the multi-function peripheral holds at least a second kernel in addition to the first kernel as a spare, and executes, in a case where the second kernel is activated as a boot target, [[a]] the verification process for verifying and [[an]] the activation process for activating [[in the same way as for the first kernel]].


ALLOWED CLAIMS
Claims 1-9 of the instant application are allowed.

REASONS FOR ALLOWANCE
Independent Claims 1, 8 and 9 are allowable based on the remarks and amendments to the Claims. As per Claim 1, the following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of Claim 1 is the combination of limitations recited, including “wherein the plurality of modules include at least a Basic Input/Output System (BIOS), a loader, a first kernel, and a first program, and the plurality of modules are activated in the following order: the BIOS, the loader, the first kernel, and the first program, and wherein the multi-function peripheral holds at least a second kernel in addition to the first kernel as a spare, and executes, in a case where the second kernel is activated as a boot target, the verification process by the detection unit and the activation process by the activation unit”.

The concept of a detection unit that uses verification information for verifying a signature of a module to be activated next to detect alteration of the module to be activated next and an activation unit that activates the module to be activated next in a case where verification of the signature by the detection 
During the course of examination, the examiner found these additional references:
U.S. PGPub No. 2014/0040636 (Jeansonne) teaches each module holds in advance the verification information and its own signature. However, the cited reference fails to at least teach or suggest wherein the plurality of modules include at least a Basic Input/Output System (BIOS), a loader, a first kernel, and a first program, and the plurality of modules are activated in the following order: the BIOS, the loader, the first kernel, and the first program, and wherein the multi-function peripheral holds at least a second kernel in addition to the first kernel as a spare, and executes, in a case where the second kernel is activated as a boot target, the verification process by the detection unit and the activation process by the activation unit, as recited in Claim 1.
U.S. PGPub No. 2013/0141762 (Ishikawa) teaches an image forming apparatus, which is configured as a multi-function peripheral. The MBR is recorded and placed on the first sector of the flash memory independently of the partitions. The MBR includes a boot loader, kernel, initial ramdisk, and partition table.
U.S. PGPub No. 2015/0235028 (Tsuchitoi) teaches an information processing apparatus comprising: a storage unit having a system file partition used to store firmware of the information processing apparatus; a calculation unit configured to calculate a hash value for the entire system file partition; and an alteration detection unit configured to detect alteration of the firmware based on the hash value..
US 20160234396 (Yasukawa; Akari) teaches an image forming apparatus which is started in a plurality of modes and improved in reliability of the firmware update function. An image forming apparatus includes a storage unit that stores standard firmware for a normal operation and safe firmware for updating the standard firmware, in respective different storage areas..
US 20160004542 (Das; Shayori et al.) teaches a booting method for computer system with multiple central processing units.
US 20140082373 (Colnot; Vincent Cedric) teaches securely updating firmware {i.e. a trusted boot} in a computing device, in which the computing device includes a host processor and a non-volatile memory..
US 20120290884 (Hamaguchi; Jun) teach an information processing apparatus which includes at least two controllers and is capable of positively detecting a startup error.
None of the prior art of record, either taken by itself or in any combination, would have reasonably anticipated or made obvious the invention of the present application at or before the time it was effectively filed. The concepts and features, as claimed, are considered to be a non-obvious combination of limitations not taught in the prior art.
While the prior art combination does disclose a detection unit that uses verification information for verifying a signature of a module to be activated next to detect alteration of the module to be activated next and an activation unit that activates the module to be activated next in a case where verification of the signature by the detection unit succeeds, no reasonable combination of arts teaches all of the cited limitations, in combination with the rest of the limitations recited in the independent claim, in a way that would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed.
Additional search does not yield any other specific references that, either singularly or in combination with previous cited references, would result in reasonable and proper rejections to all of the feature limitations of the pending independent Claim 1 under 35 U.S.C 102, or 35 U.S.C.103 with proper motivation.
The Applicant’s amendments, in combination with the Examiner’s Amendment above, have overcome the pending objections and prior art rejections. 
Therefore, independent Claim 1 is considered to be allowable. Claims 2-7 depend on the aforementioned independent claim, and therefore also allowed.
Independent Claim 8 recites limitations comparable to those discussed above with respect to independent Claim 1 and therefore is also considered allowable. 

Therefore, all of the previous objections and rejections have been removed, and the current Claims 1-9 are in condition for allowance.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited, for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W CRUZ-FRANQUI whose telephone number is (313)446-6571.  The examiner can normally be reached on M-F 5:30-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571)272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/RICHARD W CRUZ-FRANQUI/Examiner, Art Unit 2498     

/JOHN B KING/Primary Examiner, Art Unit 2498